DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirokawa (JP 2005-193750, of record) and further in view of Takagi (JP 8-150813, of record).
  	As best depicted in Figure 1-1, Hirokawa is directed to a heavy duty tire construction (e.g. truck or bus) comprising a carcass 9 having a main portion and a turnup portion and a hexagonal bead core 8.  With specific respect tire structure, a rubber layer radially above bead core 8 is depicted in the absence of a reference character- such a rubber layer is well recognized as a conventional bead filler (claimed bead rubber layer).  Furthermore, while Figure 1-1 of Hirokawa fails to expressly depict a steel reinforcing layer, such layers are conventionally included in a vast majority of tire constructions, specifically heavy duty tire constructions, in order to provide additional reinforcement in the bead regions.  Takagi provides one example of a similar heavy duty tore construction including a well-known and conventional steel bead reinforcing layer.  One of ordinary skill in the art at the time of the invention would have found it obvious to include a steel bead reinforcing layer in the tire of Hirokawa for the benefits detailed above.    

	In terms of radial dimensions, a bead toe diameter φ, a bead heel diameter S, and a rim diameter D are disclosed as follows (Paragraphs 24 and 35):  φ/D=0.954-0.960 and S=0.997D.  This in turn suggests a ratio φ/S (corresponds with claimed R2/R1) approximately between 0.957 and 0.963 and such is fully encompassed by the claimed range.
	With further respect to the radial dimensions, as detailed above, bead heel diameter S is 0.997 times a rim diameter D.  In such an instance, though, Hirokawa is silent with respect to any relationship with a bead core diameter (diameter at bead core innermost point P).  It is evident form Figure 1-1, however, that such a bead core diameter is ever so slightly greater than a rim diameter D.  This in turn suggests that a ratio between the bead heel diameter and the bead core diameter would be slightly less than 0.997 and such values are consistent with the claimed range between 0.985 and 0.995.  One of ordinary skill in the art at the time of the invention would have found it obvious to include a ratio that satisfies the claimed invention in view of such a general disclosure by Hirokawa.
	Lastly, regarding claim 3, Hirokawa fails to suggest a separation of 4 mm-8 mm between a second line segment and a third line segment.  Takagi, on the other hand, is similarly directed to heavy duty tire constructions and teaches a distance “f” can vary between 0.05 and 0.4 times an overall bead width “g” in order to properly space a main and turnup carcass portion from respective inner and outer surfaces of the bead (Paragraph 11).  It is evident that distance “f” is .           
Response to Amendment
The declaration under 37 CFR 1.132 filed June 10, 2021 is insufficient to overcome the rejection of claim 3 based upon Hirokawa in view of Takagi as set forth in the last Office action because: Applicant contends that a distance A is measured at 16 locations around a circumferential extent of the tire and a maximum value of distance A corresponds with an eccentricity of the bead/rim assembly. First, this description appears to be inconsistent with that set forth in Paragraph 63 of the PGPub in which “small ranges indicate superior eccentric engagement” (no mention of an individual maximum or minimum value).  Second, Paragraph 63 simply refers to 8 locations around a circumferential extent of the tire on one side and the range was compared and evaluated.  Lastly, even if the eccentric engagement listed in Figure 5 did in fact correspond to a single, maximum value (presumably the values in Figure 5 would be disclosed in millimeters or inches?), the mere presence of a different distance in comparative tires and inventive tires does not on its face correspond with a conclusive showing of unexpected results.  It is noted that Comparative Examples 1 and 2 and Examples 1 and 2 have the identical rim mounting workability and thus, it is unclear how a difference in 0.5 mm or 0.5 inches (dimensions are not disclosed), for example, affects a tire property or characteristic.      
Response to Arguments
Applicant's arguments filed June 7, 2021 have been fully considered but they are not persuasive.  These arguments have been addressed in Paragraph 4 above. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        June 11, 2021